Title: To James Madison from James Soucheiron, 1 April 1803 (Abstract)
From: Soucheiron, James
To: Madison, James


1 April 1803, Barcelona. Encloses a copy of a circular from O’Brien “which Seems to be of some importance.” “Mr. Willis by his absence has left this place without a Consul.” Expects daily that Pinckney, to whom he wrote several letters about the situation, will appoint someone to take charge of the consular business. Willis having charged no consular fees, the captains will not readily comply with Soucheiron’s charging them unless he is empowered by the government. It is impossible for him to perform the consular business without charging, since daily expenses are incurred. Will not discuss this now, however; Pinckney is acquainted with everything. Hopes Pinckney will soon empower him to charge something on every vessel.
 

   
   RC and enclosure (DNA: RG 59, CD, Barcelona, vol. 1). RC 1 p. The enclosure is O’Brien to Willis, 2 Feb. 1803 (2 pp.), which O’Brien asked Willis to copy and send to JM. For the contents, see Jarvis to JM, 15 Mar. 1803, n. 2.



   
   A full transcription of this document has been added to the digital edition.

